Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 28, 2022

                                       No. 04-22-00362-CV

                                          Steve NUNEZ,
                                             Appellant

                                                 v.

                                       Alma Idalia NUNEZ,
                                            Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 34916
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        On June 21, 2022, the trial court reporter Lisa A. Traslavina filed a notification of late
record, notifying this court that the reporter’s record was not filed when it was originally due
because appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing
the record. It is therefore ORDERED that appellant provide written proof to this court within
ten (10) days of the date of this order that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee. The reporter’s record must be filed no later than thirty (30)
days after the date appellant’s written proof is filed with this court. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty (30) days from the date of
this order, and the court will consider only those issues or points raised in appellant’s brief that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court